TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00678-CV



                  Anthony R. Bertucci and Mildred L. Bertucci, Appellants

                                                v.

                      Steven J. Portnoy d/b/a Carson Commercial Real
                                 Estate Brokerage, Appellee



 FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
     NO. GN104244, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties mediated their dispute and settled the issues between them. Based on

their mediated settlement, appellants Anthony R. Bertucci and Mildred L. Bertucci ask this Court

to dismiss this appeal, and apportion costs according to the party incurring them.

               On appellants’ motion, this appeal is dismissed and costs are taxed to the party

incurring same. Tex. R. App. P. 42.1(a)(1).




                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellants’ Motion

Filed: December 2, 2004